Per Curiam.
This appeal involves a question of construction of N. J. 8. A. 39:6A-8, a section of the Automobile Reparation Reform Act, commonly known as “No Fault.” The section establishes a $200 expense threshold in certain cases below which a purported tortfeasor is exempted from tort liability. The precise question is whether the cost of a lumbosacral support and medications prescribed by the treating physician are to be included in ascertaining whether the threshold amount has been reached. The trial judge held that such costs were to be included, and we agree.
The statute directs the establishment of the threshold on the basis of “medical expenses incurred or to be incurred.” N. J. 8. A. 39:6A-8. Another section specifically defines “medical expenses” and includes in that definition rehabilitation services, prosthetic devices and medication. N. J. S. A. 39:6A-2(e). Some of the defined medical expenses are specifically excluded by the precise language of N. J. S. A. 39:6A-8 (i. e., hospital expenses, X-rays and other diagnostic medical expenses), but not these. While a back support is not literally a prosthetic device, we have no doubt that the Legislature intended to include prescribed medical appliances as well as medications among the medical expenses contributing to the threshold.
We would arrive at the same conclusion even without the aid of the definition section of the statute. Adoption of the generic term “medical expenses” coupled with the precise *89exclusion of only certain medical expenses conduces to a conviction that all expenses directly connected with the medical treatment except the excluded ones were intended.
Affirmed.